
	
		III
		111th CONGRESS
		1st Session
		S. RES. 53
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2009
			Mrs. Lincoln (for
			 herself, Mr. Schumer,
			 Mr. Chambliss, and
			 Mr. Bennett) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		
			February 25, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Authorizing a plaque commemorating the role
		  of enslaved African Americans in the construction of the
		  Capitol.
	
	
		Whereas enslaved African Americans provided labor
			 essential to the construction of the Capitol;
		Whereas enslaved African Americans performed the
			 backbreaking work of quarrying the stone which comprised many of the floors,
			 walls, and columns of the Capitol;
		Whereas enslaved African Americans toiled in the Aquia
			 Creek sandstone quarry in Stafford County, Virginia and in a marble quarry in
			 Montgomery County, Maryland to produce the stone that would be used in the
			 Capitol;
		Whereas the marble columns in the Old Senate Chamber and
			 the sandstone walls of the East Front corridor remain as the lasting legacies
			 of the enslaved African Americans who worked the quarries;
		Whereas enslaved African Americans also participated in
			 other facets of construction of the Capitol, including carpentry, masonry,
			 carting, rafting, roofing, plastering, glazing, painting, and sawing;
		Whereas enslaved African Americans labored on the Nation’s
			 Capitol while they, themselves, were not free;
		Whereas the contributions of enslaved African Americans in
			 the construction of the Capitol have not been acknowledged nor adequately
			 represented in the Capitol;
		Whereas no narrative on the construction of the Capitol
			 that does not include the contributions of enslaved African Americans can fully
			 and accurately reflect the history of the Capitol; and
		Whereas recognition of the contributions of enslaved
			 African Americans brings to all people of the United States an understanding of
			 the continuing evolution of democracy: Now, therefore, be it
		
	
		That the Senate authorizes and
			 directs—
			(1)the Senate
			 Commission on Art to procure an appropriate plaque acknowledging the role of
			 enslaved African Americans in the construction of the Capitol; and
			(2)that, under the
			 direction of the Committee on Rules and Administration of the Senate, the
			 plaque shall be placed near the original exterior wall that was constructed
			 between 1793 and 1800 in the East Front corridor on the third floor of the
			 Senate wing of the Capitol.
			
